     Case 2:19-cv-01091-APG-NJK Document 44 Filed 04/24/20 Page 1 of 5


1      SAO
       JEFFERY A. BENDAVID, ESQ.
2      Nevada Bar No. 6220
3      STEPHANIE J. SMITH, ESQ.
       Nevada Bar No. 11280
4      BENDAVID LAW
       7301 Peak Drive Suite 150
5      Las Vegas, Nevada 89128
6
       Tel: (702) 385-6114
       jbendavid@bendavidfirm.com
7      ssmith@bendavidfirm.com
       Defendants Russell Road Food and Beverage, LLC
8      d/b/a Crazy Horse III and
       SN Investment Properties, LLC
9

10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11

12
       EMILY SEARS, NAJOME COLON                Case No.: 2:19-CV-01091-APG-NJK
13
       aka GIA MACOOL, RACHEL
14     BERNSTEIN a/k/a RACHEL KOREN,
       LUCY PINDER and MARIANA                  STIPULATION AND ORDER FOR
15     DAVALOS,                                 EXTENSION STAY
16
                        Plaintiffs,             (THIRD REQUEST)
17
        vs.
18
       RUSSELL ROAD FOOD AND
19
       BEVERAGE, LLC d/b/a CRAZY HORSE
20     III GENTLEMEN’S CLUB; and SN
       INVESTMENT PROPERTIES, LLC d/b/a
21     CRAZY HORSE III GENTLEMEN’S
       CLUB
22

23                      Defendant.

24
              COMES NOW Plaintiffs, EMILY SEARS, NAJOME COLON aka GIA MACOOL,
25

26     RACHEL BERNSTEIN a/k/a RACHEL KOREN, LUCY PINDER and MARIANA

27     DAVALOS, (“Plaintiffs”) by and through their counsel of record, KURT R. BONDS, ESQ. and
28




                                           Page 1 of 5
     Case 2:19-cv-01091-APG-NJK Document 44 Filed 04/24/20 Page 2 of 5


1      DAVID M. SEXTON, ESQ. of ALVERSON TAYLOR & SANDERS and Defendants,
2      RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
3
       GENTLEMEN’S CLUB (“Russell Road”) and SN INVESTMENT PROPERTIES LLC (“SN
4
       Investment”) (collectively with Russell Road, “Defendants”) by and through its counsel of
5

6
       record, JEFFERY A. BENDAVID, ESQ. and STEPHANIE J. SMITH, ESQ. of BENDAVID

7      LAW, and hereby submit this request for an extension of the stay previously ordered by this

8      Court due to the concerns and restrictions resultant from the COVID-19 pandemic.
9
                  The Parties previously submitted a joint motion for stay due to the developing crisis
10
       surrounding the pandemic from COVID-19. [Dkt. 41]. Based on the good cause presented in
11
       the previous motion, including but not limited the Parties mutual inability to meaningfully
12

13     participate in the discovery process due to the multiple restrictions, closures, and various other

14     directives by the Governor of Nevada, the Center for Disease Control, and the Federal
15
       Government, this Court granted the Parties’ request for a stay. [Dkt. 42]. The Parties are seeking
16
       an extension of the stay previously granted by this Court.
17
                  The present stay is set to expire on April 27, 2020, as such the Parties request for an
18

19     additional five (5) weeks until June 1, 2020, in order to continue to accommodate the

20     unprecedented events occurring globally. As such, good cause exists for the requested extension
21
       of stay.
22
       1.         Discovery That Has Been Completed.
23
       The parties have completed the following discovery:
24

25      •         Plaintiffs served their first set of written discovery requests on October 29, 2019.

26      •         Defendants served responses on December 20, 2019.
27
        •         Plaintiffs served their second set of written discovery on November 19, 2019.
28
        •         Defendants responded on January 6, 2020.




                                                  Page 2 of 5
     Case 2:19-cv-01091-APG-NJK Document 44 Filed 04/24/20 Page 3 of 5


1       •      Defendants served their first set of written discovery on January 10, 2020.
2
        •      Plaintiffs responded on February 18, 2020.
3
        •      Defendants served their second set of requests for production on February 26, 2020.
4
        •      Defendants noticed the depositions of Plaintiffs on February 6, 2020, and amended
5

6              notices of deposition on February 25, 2020, based on a meet and confer of the Parties.

7       •      Both Plaintiffs and Defendants provided their initial expert disclosures on March 2,
8
               2020.
9
       2.      Discovery that Remains to Be Completed.
10
       The following discovery by the parties remains to be completed:
11

12     The Parties will conduct depositions of necessary parties, including the Plaintiffs, Defendants’

13     corporate representatives, and experts.
14
       The Parties will serve expert rebuttal reports, if any are determined to be necessary.
15
       The Parties anticipate additional written discovery and/or depositions to be conducted based on
16
       additional information that the Parties are discovering.
17

18     3.      Reasons Why Remaining Discovery Was not Completed.

19            The discovery that remains to be complete has not been and cannot be completed within
20
       the time limits set by the current discovery plan. There may be additional disputes, and/or
21
       disputes to resolved regarding written discovery and deposition scheduling.
22
              Prior to the stay entered by this Court, Parties were trying to coordinate depositions,
23

24     which was practically impossible as none of the Plaintiffs live in Las Vegas, Nevada, and some

25     live outside of the country, and there are significant travel restrictions in place. Obviously, the
26     Parties have not conducted any additional discovery since the Joint Motion for a Stay of
27
       Discovery due to the fact that said Motion was granted and discovery has been stayed in this
28
       case for the past 45 days. The Parties were hopeful at that time that the concerns and restrictions




                                                 Page 3 of 5
     Case 2:19-cv-01091-APG-NJK Document 44 Filed 04/24/20 Page 4 of 5


1      brought on by the COVID-19 pandemic would be resolved by now, or at least that the Parties
2      would have a better idea of when the restrictions and regulations would be lifted. However, it
3
       is still unclear when the restrictions that have been put in place will be resolved and, if anything,
4
       the concerns and restrictions caused by the COVID-19 pandemic have only intensified since the
5

6
       Parties first requested a stay.

7              The Parties agree that an extension of the present stay is needed for the reasons discussed

8      above and the Parties affirm that this extension is sought in good faith, and not for reasons of
9
       undue delay.
10
                Similarly the Parties agree, with the Court’s approval to evaluate the current state of
11
       events during May, and to submit a revised proposed discovery schedule at that time.
12

13     IT IS SO STIPULATED.

14      Dated: April 23, 2020                                  Dated: April 23, 2020
15      ALVERSON TAYLOR & SANDERS                              BENDAVID LAW
16

17      By: /s/ David M. Sexton, Esq.                          By: /s/ Stephanie J. Smith, Esq.
        KURT R. BONDS, ESQ.                                    JEFFERY A. BENDAVID, ESQ.
18      Nevada Bar No. 6228                                    Nevada Bar No. 6220
19
        DAVID M. SEXTON, ESQ.                                  STEPHANIE J. SMITH, ESQ.
        Nevada Bar No. 14951                                   Nevada Bar No. 11280
20      6605 Grand Montecito Parkway                           7301 Peak Dr., Suite 150
        Suite 200                                              Las Vegas, Nevada 89128
21      Las Vegas, Nevada 89149                                Attorneys for Defendants
        Attorneys for Plaintiffs
22

23

24

25

26

27

28




                                                 Page 4 of 5
     Case 2:19-cv-01091-APG-NJK Document 44 Filed 04/24/20 Page 5 of 5


1                                               ORDER
2              Based upon a showing of good cause, the Parties’ request to extend the present stay
3
       from April 27, 2020 to June 1, 2020 is granted with the Parties to submit a proposed revised
4
       discovery schedule by May 29, 2020.
5

6
               IT IS SO ORDERED.

7

8                          24 day of __________,
               DATED this ___        April       2020.
9

10
                                                   ____________________________________
11                                                 UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             Page 5 of 5
